Head, Justice.
E. A. Fitzgerald brought a petition for writ of certiorari in the Superior Court of Chatham County, seeking ■ to review the decision of the Mayor and Aldermen of the City of Savannah, which approved the action of the Chief of Police, City Manager, and Pension Board in removing *135Fitzgerald, from active duty in the police department of the city and placing him on a pension. The writ was sanctioned by the trial judge, answer was filed, and the petitioner filed a traverse and objections to the answer. The parties entered into a stipulation as to the correctness of the evidence at the hearing. The trial judge heard the matter, and “overruled and dismissed” the certiorari. The bill of exceptions assigns error on this ruling, and on certain antecedent rulings. The petition for certiorari has attached to it, as an exhibit, a copy of the pleadings and final judgment in an injunction case brought by Fitzgerald against the Mayor and Aldermen, the ' members of the Pension Board, and other officials of the City of Savannah. Held:
Submitted May 11, 1959
Decided June 5, 1959.
John J. Sullivan, Aaron Kravitch, for plaintiff in error.
Edwin Maner, Jr., contra.
The judgment in the injunction case is not assigned as error or otherwise before this court for review in the present case, and the jurisdiction of this court as provided' by the Constitution, art. VI, sec. II, par. IV (Code, Ann., § 2-3704) not being otherwise involved, the writ of error is hereby

Transferred to- the Court of Appeals.


All the Justices concur.